7. Educating the children of migrants (
- Before the vote:
(DE) Mr President, I would like to propose an oral amendment to the effect that, in points 5, 8 and 16, the word 'legal' should be deleted, as it gives the impression that children who are not registered, in other words involved in a current asylum procedure, could be excluded from the education programmes. We wish to protest against this. I move that the word 'legal' be deleted since every child has the right to education if he or she is registered in a country.
If there are no objections to what Mrs Prets has proposed, we will, of course, check the text once more very carefully on this basis.
Mr President, I am not sure if the interpretation missed it. I heard paragraphs 5 and 16; paragraph 8 also states that only the children of 'legal' migrants would receive education. I want the word deleted there as well.
(Parliament did not agree to accept the oral amendments)